 


 HR 559 ENR: Northern Mariana Islands Long-Term Legal Residents Relief Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 559 
 
AN ACT 
To amend section 6 of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Northern Mariana Islands Long-Term Legal Residents Relief Act.  2.Long-term legal residents of the Commonwealth of the Northern Mariana IslandsSection 6(e) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes, approved March 24, 1976 (48 U.S.C. 1806), is amended by adding at the end the following: 
 
(6)Special provision regarding long-term residents of the Commonwealth 
(A)CNMI resident statusAn alien described in subparagraph (B) may, upon the application of the alien, be admitted in CNMI Resident status to the Commonwealth subject to the following rules: (i)The alien shall be treated as an alien lawfully admitted to the Commonwealth only, including permitting entry to and exit from the Commonwealth, until the earlier of the date on which— 
(I)the alien ceases to reside in the Commonwealth; or  (II)the alien’s status is adjusted under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) to that of an alien lawfully admitted for permanent residence in accordance with all applicable eligibility requirements.  
(ii)The Secretary of Homeland Security— (I)shall establish a process for such alien to apply for CNMI Resident status during the 180-day period beginning on a date determined by the Secretary but not later than the first day of the sixth month after the date of the enactment of this paragraph; and  
(II)may, in the Secretary’s discretion, authorize deferred action or parole, as appropriate, with work authorization, for such alien beginning on the date of the enactment of this paragraph and continuing through the end of such 180-day period or the date of adjudication of the alien’s application for CNMI Resident status, whichever is later.  (iii)Nothing in this subparagraph may be construed to provide any alien granted status under this subparagraph with public assistance to which the alien is not otherwise entitled.  
(iv)An alien granted status under this paragraph— (I)is subject to all grounds of deportability under section 237 of the Immigration and Nationality Act (8 U.S.C. 1227);  
(II)is subject to all grounds of inadmissibility under section 212 of the Immigration and Nationality Act (8 U.S.C. 1182) if seeking admission to the United States at a port of entry in the Commonwealth;  (III)is inadmissible to the United States at any port of entry outside the Commonwealth, except that the Secretary of Homeland Security may in the Secretary’s discretion authorize admission of such alien at a port of entry in Guam for the purpose of direct transit to the Commonwealth, which admission shall be considered an admission to the Commonwealth;  
(IV)automatically shall lose such status if the alien travels from the Commonwealth to any other place in the United States, except that the Secretary of Homeland Security may in the Secretary’s discretion establish procedures for the advance approval on a case-by-case basis of such travel for a temporary and legitimate purpose, and the Secretary may in the Secretary’s discretion authorize the direct transit of aliens with CNMI Resident status through Guam to a foreign place;  (V)shall be authorized to work in the Commonwealth incident to status; and  
(VI)shall be issued appropriate travel documentation and evidence of work authorization by the Secretary.  (B)Aliens describedAn alien is described in this subparagraph if the alien— 
(i)was lawfully present on the date of the enactment of this paragraph or on December 31, 2018, in the Commonwealth under the immigration laws of the United States, including pursuant to a grant of parole under section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) or deferred action;  (ii)is admissible as an immigrant to the United States under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), except that no immigrant visa is required;  
(iii)resided continuously and lawfully in the Commonwealth from November 28, 2009, through the date of the enactment of this paragraph;  (iv)is not a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau; and  
(v)in addition— (I)was born in the Northern Mariana Islands between January 1, 1974, and January 9, 1978;  
(II)was, on November 27, 2009, a permanent resident of the Commonwealth (as defined in section 4303 of title 3 of the Northern Mariana Islands Commonwealth Code, in effect on May 8, 2008);  (III)is the spouse or child (as defined in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1))) of an alien described in subclause (I) or (II);  
(IV)was, on November 27, 2011, a spouse, child, or parent of a United States citizen, notwithstanding the age of the United States citizen, and continues to have such family relationship with the citizen on the date of the application described in subparagraph (A); or  (V)had a grant of parole under section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) on December 31, 2018, under the former parole program for certain in-home caregivers administered by United States Citizenship and Immigration Services. 
(C)Authority of Attorney GeneralBeginning on the first day of the 180-day period established by the Secretary of Homeland Security under subparagraph (A)(ii)(I), the Attorney General may accept and adjudicate an application for CNMI Resident status under this paragraph by an alien who is in removal proceedings before the Attorney General if the alien— (i)makes an initial application to the Attorney General within such 180-day period; or 
(ii)applied to the Secretary of Homeland Security during such 180-period and before being placed in removal proceedings, and the Secretary denied the application. (D)Judicial reviewNotwithstanding any other law, no court shall have jurisdiction to review any decision of the Secretary of Homeland Security or the Attorney General on an application under this paragraph or any other action or determination of the Secretary of Homeland Security or the Attorney General to implement, administer, or enforce this paragraph.  
(E)ProcedureThe requirements of chapter 5 of title 5, United States Code (commonly referred to as the Administrative Procedure Act), or any other law relating to rulemaking, information collection or publication in the Federal Register shall not apply to any action to implement, administer or enforce this paragraph. . 3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
